r-- - ------ ------- department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep z014 uniform issue list legend taxpayer a irax iray amount amount c financial_institution d dear this is in response to your request dated date supplemented with correspondence dated date in which your authorized representative on your behalf requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from ira x and ira yon date each distribution was amount and the total_distribution amount c taxpayer asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an error committed by financial institution d that was not discovered until the 60-day period had expired taxpayer further represents that amount c has not been used for any purpose it was taxpayer a's long- established practice to roll over matured certificates of deposit cos from an individual_retirement_account ira to another ira with a different bank in search of a better interest rate taxpayer did so in and again in date when he completed a successful rollover of matured cos on date the day he received the distributions from ira x and ira y taxpayer a went to financial_institution d to open a rollover ira consisting of the two cos unbeknownst to taxpayer a however and contrary to his instructions the rollover ira was not creat d and the two cos were transferred to a regular non-ira account taxpayer a did not discover the error until date when he called financial_institution to inquire about a letter he received informing him of the maturity_date of the cos which was incorrect it was at that time that taxpayer a learned that the cos were held in a non-ira account taxpayer a attempted to resolve the matter with financial_institution but to no avail based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution amount b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira roll overs sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 20l450036 sec_408 of the code provides that sec_408does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was a result of an error committed by financial_institution d that was not discovered until after the 60-day period had expired therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distributions from ira x and ira y totalling amount c taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount c into an ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution the contribution of amount c will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 vine manager plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
